REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

                No. 376

      SEPTEMBER TERM, 2015


 UNITED FOOD AND COMMERCIAL
WORKERS INTERNATIONAL UNION, ET
             AL.


                   v.


  WAL-MART STORES, INC., ET AL.


   Eyler, Deborah S.,
   Berger,
   Harrell, Glenn T. Jr.
          (Retired, Specially Assigned),

                         JJ.


    Opinion by Eyler, Deborah S., J.


   Filed: June 1, 2016
      The primary issue in this case is whether an employer’s state law claims for

trespass and private and public nuisance asserted in a Maryland court against a union that

does not represent its employees, who are not unionized, is preempted by the National

Labor Relations Act, 29 U.S.C. § 151-167. We hold that they are not.

      The appellants are the United Food and Commercial Workers International Union

(“the UFCW”), its subsidiary, the Organization United for Respect at Walmart

(“OURWalmart”), and related people and organizations (collectively “the Union”).1 The

appellees are Walmart Stores, Inc., and its affiliated companies, WalMart Stores East, LP,

and Sam’s East, Inc. (collectively “Walmart”). In the Circuit Court for Anne Arundel

County, Walmart sued the Union for trespass and public and private nuisance, seeking

declaratory and injunctive relief and nominal damages. The court granted a preliminary

injunction; denied the Union’s motion to dismiss for lack of subject matter jurisdiction;

and granted summary judgment in favor of Walmart, entering a permanent injunction.

      In this appeal, the Union presents five questions for review, which we have

consolidated, rephrased, and reordered as follows:

             I.   Did the circuit court err by denying its motion to dismiss
             Walmart’s claims for lack of subject matter jurisdiction?

             II.  Did the circuit court err by denying its motion to dismiss
             Walmart’s public nuisance claim for lack of standing?


      1
         The related people and organizations are Alan Hanson and Sylvia Fabela,
employees of the UFCW; Jobs with Justice, a coalition of labor organizations, faith
groups, community organizations, and student activists; and protestors identified only as
“Does 1-10.”
               III.   Did the circuit court abuse its discretion in fashioning the
               scope of its permanent injunction?

               IV. Did the circuit court err by ruling that this controversy is not a
               “labor dispute” and/or by finding that Walmart satisfied the
               heightened requirements of the Anti-Injunction Act?[2]

      Finding no error, we shall affirm the judgment.

                             FACTS AND PROCEEDINGS

      The UFCW is a labor union that represents grocery, retail, meatpacking, and food

processing workers. Beginning in 2011, the Union held a number of demonstrations at

Walmart stores in 13 states, including Maryland.3 Walmart employees are not unionized.




      2
          As framed by the Union, the questions presented are:

           1) Does the Supremacy Clause of the U.S. Constitution apply such that
           the NLRA preempts Walmart’s lawsuit because, as Walmart argued to
           the NLRB, the NLRA arguably prohibits the events at issue in this
           lawsuit?
           2) Did the Circuit Court err in enjoining appellants from entering
           parking lots and sidewalks to which Walmart does not presently hold
           the right to exclusively possess because those areas are subject to broad
           commercial nonexclusive easements?
           3) Did Walmart lack standing to raise its nuisance claim because
           Walmart failed to prove that it suffered harm different in kind from the
           public?
           4) Did the Court err in finding that this controversy was not a labor
           dispute and that Walmart did not need to prove the requirements of the
           Anti-Injunction Act?
           5) Does the record justify an order enjoining appellants from entering
           Walmart property for any non-shopping purpose?
      3
       The other states are Arkansas, California, Colorado, Florida, Georgia, Illinois,
Michigan, Oklahoma, Pennsylvania, Texas, Washington, and Wisconsin.


                                             2
      The Union demonstrations in Maryland took place between July 16, 2011, and

September 5, 2013, at Walmart stores in Laurel, Landover Hills, Bowie, Hanover,

Arbutus, Severn, and Germantown. Most were carried out inside the stores, with some

being held on adjacent parking areas that were owned or leased by Walmart, and one

being held on a nearby public road. The demonstrations were organized like “flash

mobs,” meaning that demonstrators were summoned by social media or mobile phone

communications to quickly gather at a store. The demonstrators showed up en masse,

“crashing” the store in a coordinated effort. They marched through the store vestibule and

aisles, chanting, singing, blowing whistles, shouting into bullhorns and megaphones, and

littering the store with flyers. Some of the demonstrations were small, lasting only 15 to

20 minutes. Others were large, with upwards of 100 or more demonstrators, and lasting

over an hour.

      In many of the in-store events, the demonstrators interfered with customers by

blocking access to the cash registers and the restrooms. During a demonstration in the

Laurel Walmart on July 16, 2011, for example, 40 demonstrators wearing

“OURWalmart” tee-shirts formed a human chain stretching from the first to the last

checkout counter.

      The demonstrators also blocked ingress and egress to parking lots, parking spaces,

and store entrances. In May of 2012, demonstrators at the Bowie Walmart parked a large

van emblazoned with OURWalmart logos in the parking lot. They played OURWalmart

videos on a television screen mounted on the van, piped music through speakers, and

solicited customers and employees as they passed by.

                                            3
         In some instances, demonstrators inside stores interrupted Walmart management

meetings, forcing themselves into the meeting rooms and videotaping the managers’

efforts to get them to leave. In all the demonstrations, Walmart managers repeatedly told

the demonstrators to leave Walmart’s property, but they refused. Ultimately, they were

removed by the police. Walmart’s lawyers sent cease and desist letters to counsel for the

UFCW in October of 2011, October of 2012, November of 2012, and April of 2013, to no

avail.

         In March of 2013, Walmart filed an unfair labor practice (“ULP”) charge against

the UFCW and OURWalmart, with the National Labor Relations Board (“NLRB”). It

alleged that the UFCW had violated section 8(b)(1)(A) of the NLRA “by planning,

orchestrating, and conducting a series of unauthorized and blatantly trespassory in-store

mass demonstrations” by which it “restrained and coerced [Walmart] employees” in the

exercise of their right to refrain from unionizing.4 It attached a summary of 70 “events”

the Union had held at Walmart stores in thirteen states, including twelve in Maryland.

The allegations in the ULP charge all pertained to instances when demonstrators

confronted Walmart managers or employees directly, using “in your face” tactics in an

effort to intimidate them into supporting the Union. Instances during the demonstrations

that did not include such coercive activities were not included in the ULP charge.



         4
         A prior ULP charge, filed in November of 2012, was resolved by a settlement
agreement between the parties. Walmart filed a new charge after the UFCW breached
that agreement.


                                            4
      Walmart amended its ULP charge in May of 2013, narrowing its scope to several

events at a few stores around the country. The amended ULP charge did not include any

events at Walmart stores in Maryland.

      On September 20, 2013, Walmart filed the lawsuit that gives rise to this appeal.5

In a first amended complaint (“FAC”), filed on October 2, 2013, it alleged that the Union

had violated Maryland law “through coordinated, statewide acts of trespass,” including

by conducting “in-store ‘flash mobs’” and by blocking “ingress and egress to parking

lots, parking spaces, vehicular traffic, and store entrances.” The FAC recited detailed

allegations about more than 15 demonstrations at the seven Maryland Walmart stores we

have named. As noted, Walmart set forth claims for trespass and public and private

nuisance, and sought nominal damages, a permanent injunction, and declaratory relief.

      On October 10, 2013, Walmart filed a motion for preliminary injunction. The

court held an evidentiary hearing and granted the motion. Its order, entered on November

26, 2013, enjoined the Union from entering Walmart’s property in Maryland “for any

purpose other than shopping for and/or purchasing merchandise”; from “engag[ing] in

activities such as unlawful picketing, patrolling, parading, demonstrations, ‘flash mobs,’

handbilling, solicitation, customer interference, and manager confrontations”; and from

“engaging in any nuisance conduct off Walmart’s private property . . . which blocks,



      5
       Walmart also filed state court actions in Florida, Arkansas, Colorado, Ohio, and
Washington.




                                            5
causes to be blocked, disrupts and/or interferes” with access by consumers or employees

to the property.6

       In the meantime, on October 11, 2013, the Union filed a motion to dismiss the

FAC for lack of subject matter jurisdiction, arguing that Walmart’s claims were

preempted by the NLRA. Walmart opposed the motion. The court held a hearing, at the

conclusion of which it ruled that Walmart’s claims were not preempted by the NLRA. It

entered an order denying the motion on November 26, 2013.

       On August 19, 2014, after extensive discovery, Walmart and the Union filed

cross-motions for summary judgment. At a hearing on March 3, 2015, the court denied

the Union’s motion and granted Walmart’s motion. It issued a memorandum opinion and

order to that effect, which was docketed on March 16, 2015. Also on that day, the court

entered a permanent injunction, prohibiting the Union and its agents or associates from:

              1. Entering on Walmart’s private property in the State of Maryland
       to engage in activities such as picketing, patrolling, parading,
       demonstrations, chanting, “flash mobs,” handbilling, solicitation, customer
       disruptions, manager delegations or confrontations, or associate
       engagement for a non-shopping purpose;
              2. Entering on Walmart’s private property in the State of Maryland
       without permission for any purpose other than shopping for and/or
       purchasing merchandise at Walmart’s stores;
              3. Interfering with, obstructing or blocking Walmart’s and its
       customers’ access to, and use of, easements and/or right-of-ways granted by


       6
         The Union noted an interlocutory appeal from the order entering the preliminary
injunction, pursuant to Md. Code (1973, 2013 Repl. Vol.), section 12-303(3(i) of the
Courts and Judicial Proceedings Article. We dismissed that appeal as moot. See United
Food and Commercial Workers Int’l Union v. Wal-Mart Stores, Inc., No. 2111, Sept.
Term, 2013 (filed July 7, 2015).


                                            6
       Walmart across or upon apron sidewalks and parking lots adjacent to stores
       for which Walmart has a “building only” lease; and
              4. Engaging in any nuisance conduct off Walmart’s private property
       which disrupts and/or interferes with Walmart customers’ or associates’
       access to, or ability to move around or exit, Walmart private property in the
       State of Maryland[.]

The permanent injunction defined “Walmart’s private property” to mean the interior of its

stores and other facilities in Maryland and the “apron sidewalks, parking lots, and other

areas on any parcel of property in Maryland that Walmart controls as owner or lessee.”

                                      DISCUSSION

                                             I.

                                       Preemption

                                            (a)

       The Supremacy Clause of the United States Constitution, Article VI, Clause 2,

makes a properly enacted federal law “the supreme Law of the Land.” Whether such a

law preempts state law “fundamentally is a question of congressional intent.” English v.

Gen. Elec. Co., 496 U.S. 72, 78-79 (1990). State law may be preempted by federal law

expressly, when Congress so states, or impliedly, either when Congress regulates a field

so as to evidence its intent that it be occupied exclusively by federal law, or when federal

law conflicts with state law. Law v. Int’l Union of Operating Eng’rs Local No. 37, 373
Md. 459, 466-67 (2003).

       The NLRA, enacted in 1935, and amended and expanded in 1947, by the Labor

Management Relations Act, implemented a new federal policy legitimizing “labor

unionization and encouraging the practice of collective bargaining.” Sears, Roebuck &


                                             7
Co. v. San Diego Cty. District Council, 436 U.S. 180, 190 (1978). It established a body

of law governing labor relations and, in order “to achieve uniform as well as effective

enforcement of the national labor policy,” created the NLRB, an administrative agency

vested with the power to implement the law. Vane v. Nocella, 303 Md. 362, 367 (1985).

      The NLRB’s jurisdiction encompasses activities regulated by sections 7 and 8 of

      the NLRA. See Law, 373 Md. at 468. Section 7 affords employees organizational

      rights, including the right to unionize and the right not to organize.7 Section 8

      establishes what constitutes unfair labor practices.       As relevant here, section

      8(b)(1)(A) makes it an unfair labor practice for a “labor organization or its agents

      to . . . restrain or coerce . . . employees in the exercise of the rights guaranteed in

      [section 7 of the NLRA].” 29 U.S.C. § 158(b)(1).

      “In enacting the NLRA, Congress never determined the precise extent to which

state law must be displaced to achieve the unifying ends sought by the national

legislature.” Vane, at 368. Because Congress was silent, it has been left to the courts to


      7
          Section 7 provides:

      Employees shall have the right to self-organization, to form, join, or assist
      labor organizations, to bargain collectively through representatives of their
      own choosing, and to engage in other concerted activities for the purpose of
      collective bargaining or other mutual aid or protection, and shall also have
      the right to refrain from any or all of such activities except to the extent that
      such right may be affected by an agreement requiring membership in a
      labor organization as a condition of employment as authorized in section
      8(a)(3).

29 U.S.C. § 157.


                                             8
ascertain the extent to which the NLRA preempts state common and statutory law, and

other federal laws. See San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 240

(1959) (“the aims and social policy of [the NLRA] were drawn with broad strokes while

the details had to be filled in . . . by the judicial process”).

       Garmon is the seminal case about federal preemption of state law claims that are

based on conduct regulated by sections 7 and 8 of the NLRA.8 There, members of

several unions that had negotiated unsuccessfully with Garmon to employ only union

members peacefully picketed Garmon’s place of business.9 Garmon filed a ULP charge

against the unions with the NLRB and also filed suit against the unions in state court, for

statutory injunctive relief and tort damages. The NLRB declined jurisdiction, likely

because “the amount of interstate commerce involved did not meet the [NLRB’s]

monetary standards in taking jurisdiction.” Id. at 238. The state court declined to grant

an injunction, because its injunction statute conflicted with the NLRA, but ruled that the

picketing was an unfair labor practice, under section 8 of the NLRA, and awarded

Garmon tort damages, under state law.

       8
           There are “two distinct NLRA pre-emption principles.” Metro. Life Ins. Co. v.
Massachusetts, 471 U.S. 724, 748 (1985). Garmon preemption “protects the primary
jurisdiction of the NLRB to determine in the first instance what kind of conduct is either
prohibited or protected by the NLRA.” Id. (footnote omitted). Preemption under Lodge
76 v. Wisconsin Employment Relations Commission, 427 U.S. 132, 147
(1976)(commonly referred to as “Machinists”), concerns “conduct left by Congress to the
free play of economic forces[.]” Machinists preemption is not implicated in this case.
       9
         The opinion does not state whether the picketing took place on Garmon’s
property or public property.




                                                 9
      The case reached the United States Supreme Court, which held that the state law

tort claim was preempted by the NLRA. The essence of the issue before the Court was

which body, a court (state or federal) or the NLRB, was to decide whether an ULP had

been committed. The Court explained that, “When an activity is arguably subject to § 7

or § 8 of the [NLRA], the States as well as the federal courts must defer to the exclusive

competence of the [NLRB] if the danger of state interference with national policy is to be

averted.” Id. at 245 (emphasis added). The Court concluded that, because the unions’

conduct was “arguably within the compass of § 7 or § 8 of the [NLRA], the State’s

jurisdiction [wa]s displaced.” Id. at 246. It recognized two exceptions from preemption,

however.   First, when the conduct the state is regulating or sanctioning “touch[es]

interests so deeply rooted in local feeling and responsibility that, in the absence of

compelling congressional direction, we c[an] not infer that Congress ha[s] deprived the

States of the power to act” (“local interest exception”); and second, when the activity is

“a merely peripheral concern of the [NLRA].” Id. at 243-44.

      Nearly twenty years later, in Sears Roebuck & Co. v. San Diego District Council,
436 U.S. at 180, the Supreme Court addressed whether an employer’s state law trespass

claim was preempted by the NLRA, under the principle articulated in Garmon. In protest

over Sears’s employing non-union carpenters, members of a local carpenters union

engaged in peaceful picketing on Sears’s privately owned walkways and parking lot.

When the union members would not heed Sears’s demand to leave its property, Sears

sued the union in state court, “seeking an injunction [under state law] against the

continuing trespass.” Id. at 183. The court issued a preliminary injunction, and the union

                                           10
appealed. The California Court of Appeals affirmed, but the Supreme Court of California

reversed, holding that because “the picketing was both arguably protected by § 7 and

arguably prohibited by §8 [of the NLRA] . . . state court jurisdiction was pre-empted

under the Garmon guidelines.” Id. at 184.

       The Supreme Court granted a writ of certiorari to decide “whether, or under what

circumstances, a state court has power to enforce local trespass laws against a union’s

peaceful picketing.” Id. at 184 (footnote omitted). It reversed, upholding the injunction

against the union’s continuing trespass. Observing that Garmon’s “arguably prohibited”

and “arguably protected” formulations are not to be applied in a “literal, mechanical

fashion,” it explained that whether they apply “‘must depend upon the nature of the

particular interests being asserted and the effect upon the administration of national labor

policies’ of permitting the state court to proceed.” Id. at 188-89 (quoting Vaca v. Sipes,

386 U.S. 171, 180 (1967)). Although, ordinarily, state courts lack jurisdiction to redress

conduct that is arguably prohibited by section 8 or arguably protected by section 7, they

nevertheless may “enforce certain laws of general applicability even though aspects of

the challenged conduct” are arguably prohibited by section 8 or protected by section 7.

Id. at 194-95. In particular, as it observed in Garmon, state courts retain jurisdiction to

regulate and sanction “conduct that touches ‘interests . . . deeply rooted in local feeling

and responsibility[,]’” i.e., when the local interest exception applies. Id. at 195 (quoting

Garmon, 359 U.S. at 244)).

       The Court explained that because the purpose of preemption under the “arguably

prohibited” (section 8) prong of Garmon is to ensure that state courts will not interfere

                                            11
with the NLRB’s jurisdiction to decide controversies committed to it, the “critical

inquiry” in deciding whether a state claim is preempted is “whether the controversy

presented to the state court is identical to . . . that which could have been, but was not,

presented to the [NLRB].” Id. at 197. When the controversy is not identical, the risk is

slight that a state court’s exercise of jurisdiction over it will interfere “with the unfair

labor practice jurisdiction of the [NLRB,]” and the state law claim is not preempted. Id.

       The Sears Court recognized that the union members’ picketing on Sears’s property

was a continuing trespass under state law and also was conduct “arguably prohibited” by

section 8 of the NLRA, either as “recognitional picketing,” in violation of section

8(b)(7)(c), or as “work reassignment,” in violation of section 8(b)(4)(D).10 Because the

crux of these violations is the union’s aim in engaging in the conduct, if Sears had filed

ULP charges, the NLRB’s “concern would have been limited to the question whether the

[u]nion’s picketing had an objective proscribed by the [NLRA].” Id. at 186. Its decision

would involve “complex factual and legal determinations [about objectives] completely

unrelated to the simple question whether a trespass had occurred.” Id. at 198 (emphasis

added) (footnote omitted). “[T]he location of the picketing would have been irrelevant”

to that determination. Id. at 186.




       10
         “Recognitional picketing” is picketing by a union against an employer with the
objective of forcing or requiring the employer to recognize a particular labor union as the
representative of its employees. “Work reassignment” is coercing an employer to reassign
work from employees in one labor union to employees in another labor union.


                                            12
       The Court concluded that, in the conflict between Sears and the union, the

“controversy which Sears might have presented to the [NLRB was] not the same as the

controversy presented to the state court.” Id. at 198. In that circumstance, state court

adjudication of the trespass claim would “create no realistic risk of interference with the

[NLRB’s] primary jurisdiction to enforce the statutory prohibition against unfair labor

practices. Id. at 198. Accordingly, the state law trespass claim was not preempted under

the “arguably prohibited” prong of the Garmon formulation. Id.11

                                                 (b)

       In this appeal, the Union contends Walmart’s state law claims for trespass and

public and private nuisance are preempted by the NLRA because they are being advanced

to redress conduct that is “arguably prohibited” by section 8(b)(1)(A) of the NLRA. It

       11
           The Sears Court also held that the state law trespass action was not preempted
under the “arguably protected” (section 7) prong of Garmon, notwithstanding that
“[c]onsiderations of federal supremacy . . . are implicated to a greater extent when labor-
related activity is protected than when it is prohibited.” Id. at 200. By demanding that
the union remove its pickets from the property, Sears had given the union an opportunity
to seek a ruling from the NLRB that the picketing was protected under section 7 of the
NLRA. The union did not do so, instead advising Sears that it would cease picketing on
Sears’s property “only . . . under compulsion of legal process.” Id. at 202. According to
the Court, this “intransigence” left Sears with three choices: let the picketing continue,
evict the picketers by force, or bring a trespass action. Id. Bringing a trespass action was
the only choice by which Sears could “obtain an orderly resolution of the question
whether the [u]nion had a federal right to remain on its property.” Id. Because Sears had
no power to invoke the NLRB’s jurisdiction to determine whether the picketing was
arguably protected under the NLRA, and the union had chosen not to invoke the NLRB’s
jurisdiction, there was not sufficient justification for preemption of the state court
jurisdiction.
        In the case at bar, the Union did not assert that its conduct was arguably protected
under section 7 of the NLRA.




                                            13
asserts that Walmart conceded as much by first filing its ULP charge. It argues that the

local interest exception does not apply because it is limited to conduct that is violent,

threatening, or malicious, and the conduct of the demonstrators did not fit that bill. And,

even if the exception is not so limited, it still does not apply because the legal

controversies in Walmart’s ULP charge and in its state law claims are identical, or, as the

Union puts it, “fundamentally the same” because they are based on the same facts. The

Union maintains, moreover, that the NLRB could have granted Walmart the same remedy

it obtained from the circuit court. The Union argues that Sears is distinguishable because

in the case at bar the trespass and nuisance claims concern the location and the nature of

the demonstrators’ activities, not just their location.

       Walmart responds that trespassing and nuisance are not, in and of themselves,

conduct that is “arguably prohibited” by section 8 of the NLRA. And, even if some of

the Union’s conduct during the demonstrations was arguably prohibited by section 8

(namely actions directed at employees in an effort to coerce them into unionizing), the

local interest exception applies because the State has a fundamental interest in protecting

the safety and property rights of its citizens and the legal controversy in the coercive

conduct ULP charge was not identical to the legal controversy in the state law claims. It

maintains that factual overlap does not make controversies identical. The Union is

wrong, Walmart argues, that the local interest exception only applies to conduct that is

violent, threatening, or malicious, and also is wrong that the NLRB has jurisdiction to

enjoin trespassing on an employer’s property. Walmart maintains that, as in Sears, the

location of the arguably prohibited conduct was not important to its initial ULP charge,

                                              14
but was essential to the trespass and nuisance claims. It argues that its state law claims

are not preempted because their adjudication does not create any meaningful risk of

interference with the NLRB’s primary jurisdiction.12

                                               (c)

       Whether state claims are preempted by the NLRA is a question of law that we

decide de novo. See CSX Transp., Inc. v. Pitts, 430 Md. 431, 450 n. 10 (2013) (federal

preclusion ordinarily is a question of law).

       Our preemption analysis begins with whether the Union’s conduct that forms the

basis for Walmart’s state law claims is “arguably prohibited” by section 8 of the NLRB.

The short answer to this question is that some of the conduct, in particular the

confrontational acts by the demonstrators against managers and other employees, was

arguably prohibited by section 8, as activities by a labor union to coerce employees to

refrain from exercising their right not to unionize.

       There is no basis for the Union’s argument, however, that, by filing its initial ULP

charge, Walmart conceded that all aspects of the demonstrators’ conduct, including


       12
          As mentioned, there is no contention in this case that the conduct of the Union
demonstrators was “arguably protected” by section 7 of the NLRA. In Lechmere, Inc. v.
NLRB, 502 U.S. 527 (1992), the Supreme Court held that, ordinarily, nonemployee union
organizers have no right under section 7 of the NLRA to enter an employer’s worksite to
distribute union literature to employees. Therefore, “[a]s a rule, then, an employer cannot
be compelled to allow distribution of union literature by nonemployee organizers on his
property.” Id. at 533. The only exception is when the location of the worksite and the
residences of the employees put them “‘beyond the reach of reasonable union efforts to
communicate with them.’” Id. at 534 (quoting NLRB v. Babcock & Wilcox Co., 351 U.S.
105, 113 (1956)). That exception would not apply to the case at bar.


                                               15
conduct constituting trespass or nuisance, is “arguably prohibited” by section 8(b)(1)(A),

so that a state law claim for trespass or nuisance necessarily is preempted by the NLRA.

The Sears case is dispositive on this point. The Court recognized that the picketing on

Sears’s private property by union members could have been the basis for ULP charges

and also was a trespass under state law; and the fact that Sears could have brought ULP

charges did not mean the trespass could not be remedied under state law. This same

reasoning applies when a ULP charge actually is filed. Nothing in the Supreme Court’s

analysis in Sears suggests that had Sears brought ULP charges for recognitional picketing

or work reassignment, its doing so would have amounted to a concession that every

aspect of its controversy with the unions was within the sole jurisdiction of the NLRB to

decide so that its trespass claim was preempted.

       Because at least some of the Union’s conduct was arguably prohibited by section 8

of the NLRA, one begins with the presumption, under Garmon, that Walmart’s trespass

and nuisance claims are preempted by federal law. If the local interest exception applies,

the presumption is rebutted.13 Whether that exception applies is a two-part inquiry. We

first “determine whether a significant state interest exists in protecting the citizen from

the challenged conduct.”    Vane, 303 Md. at 373.       If there is no such interest, the

exception does not apply. If there is, we then decide “whether the exercise of state




       13
          Walmart does not argue that the exception for activity that is “a merely
peripheral concern of the [NLRA,]” applies. Garmon, at 245.


                                            16
jurisdiction entails ‘little risk of interference with the regulatory jurisdiction of the

[NLRB].’” Id. (quoting Sears, 436 U.S. at 196).

       In the first prong of the inquiry, we find no merit in the Union’s argument that the

local interest exception does not apply here because the only significant state interest that

will support application of that exception is the interest in protecting citizens from

conduct that is violent, threatening, or malicious, and there was no such conduct here. To

be sure, by the time the Supreme Court decided Sears in 1978, it had found the exception

to apply when the arguably prohibited union conduct was violent, see United Auto.

Aircraft Workers of Am. v. Wisconsin Emp’t Relations Bd., 351 U.S. 266 (1956); was

calculated to provoke violence and was likely to do so unless restrained, see Youngdahl v.

Rainfair, Inc., 355 U.S. 131 (1957); and when the conduct satisfied the elements of state

law claims for defamation, see Linn v. United Plant Guard Workers of Am., Local 114,

383 U.S. 53 (1966), intentional infliction of emotional distress, see Farmer v. United

Bhd. of Carpenters of Am., 430 U.S. 290 (1977), or malicious interference with lawful

occupation, see Int’l Union, United Auto. Workers v. Russell, 356 U.S. 634 (1958).

       The holding in Sears makes plain, however, that the local interest exception can

apply not only to state claims brought to protect citizens from violence or likely violence,

or from harm caused by torts with a component of malice, but also to state claims

advanced to protect against harm to possessory rights in private property, in the absence

of violence, threats of violence, imminent violence, or malicious acts. The picketing in

Sears was peaceful and non-confrontational, and Sears’s trespass claim was brought

solely to remove the protesters from its private property. Even before Sears was decided,

                                             17
Chief Justice Burger observed, in his concurring opinion in Taggart v. Weinacker’s Inc.,

397 U.S. 223 (1970), that

       [t]he protection of private property, whether a home, factory, or store,
       through trespass laws is historically a concern of state law. Congress has
       never undertaken to alter this allocation of power, and has provided no
       remedy to an employer within the [NLRA] to prevent illegal trespasses on
       his premises. . . .

              Nothing in [Garmon] would warrant this Court to declare state-law
       trespass remedies to be ineffective and thus to remit to a person his own
       self-help resources if he desires redress for illegal trespassory picketing.
       Garmon left to the States the power to regulate any matter of “peripheral
       concern” to the NLRA or that conduct that touches interests “deeply rooted
       in local feeling and responsibility.” [359 U.S. at 243]. Few concepts are
       more “deeply rooted” than the power of a State to protect the rights of its
       citizens.

Id. at 227-28 (emphasis added) (footnote omitted).14 Thus, a state’s power to regulate

and sanction, by civil actions for trespass and nuisance, conduct that violates or interferes

with the private property rights of its citizens is deeply rooted in local feeling and

responsibility. Cf. Prof’l Staff Nurses Ass’n v. Dimensions Health Corp., 110 Md. App.
270, 298-99 (1996) (noting in dicta that claims for trespass and nuisance, or claims

premised on violence or threats of violence, are “deeply rooted” in local feeling); see also

Helmsley-Spear, Inc. v. Fishman, 900 N.E.2d 934, 938 (N.Y. 2008) (holding that “[t]he

tort of private nuisance, much like the tort of trespass, has historically been governed by

state law. It cannot be said that Congress, by enacting the NLRA, intended to preempt

states from protecting their citizens from obnoxious conduct”).

       14
         The concurring opinion in Taggart was to the dismissal of a writ of certiorari as
having been improvidently granted.


                                             18
       Even if the Union’s argument about the limitation of the local interest exception

had some validity, which it does not, the potential for violence always exists when non-

employee union members trespass on an employer’s private property and create a

nuisance that interferes with the employer’s use and enjoyment of its property. In such a

situation, if the state, by means of its police force, does not intervene when the protesting

union members refuse to leave the employer’s private property, the employer has “no

alternative but to forcefully remove the [demonstrators]. We cannot know the amount of

force that would have been necessary to remove them, but the threat of violence in such a

situation is imminent.” Hood v. Stafford, 378 S.W.2d 766, 770 (Tenn. 1964) (cited with

approval in Sears, 436 U.S. at 185 n.7); see also Lawson Milk Co. v. Retail Clerks Union

Local 698, 394 N.E.2d 312, 316 (Ohio Ct. App. 1977) (state trespass action by business

owner against non-employee union members was not preempted by NLRA

notwithstanding stipulation that there was no violence or threat of violence; “simply

because no violence erupted does not mean that the potential was absent or that the lack

was not due to the company’s restraint against using self-help. Every act of trespass has

the potentiality of violence if the trespass is a breach of the peace.”); May Dep’t Stores

Co. v. Teamsters Union Local No. 743, 355 N.E.2d 7, 11 (Ill. 1976) (state has an “historic

and deeply rooted interest . . . in maintaining domestic peace through application of its

trespass law remedies”).15


        In Weis Markets, Inc. v. United Food and Commercial Workers, 85 Md. App.
15

284 (1991), we relied upon Sears to hold that the NLRA did not preempt a trespass action

                                                                              (Continued…)
                                             19
       We turn to the second prong of the local interest exception analysis, which, in an

“arguably prohibited” case, concerns whether the state court’s exercise of jurisdiction

risks interfering with the NLRB’s primary jurisdiction. The Union argues interference is

shown when the factual allegations underlying the potential (or actual) ULP charge are

identical to the factual allegations underlying the state law claim; and here, the factual

allegations are identical. Walmart counters that it is the legal controversies presented, not

the factual allegations, that control, and the controversies presented in its original ULP

charge and in its state law claims for trespass and nuisance are not the same.

       Walmart is correct that we must focus on whether the controversies, not the factual

allegations, are identical in deciding whether the circuit court’s exercise of jurisdiction

over the trespass and nuisance claims will interfere with the NLRB’s primary

jurisdiction. In Sears, the Supreme Court decided the issue of identity by comparing the

“controversy” the NLRB would have been required to decide had Sears filed ULP

charges for recognitional picketing and work reassignment to the “controversy” the state

court was required to decide to resolve Sears’s trespass claim. 436 U.S. at 198. Its

analysis makes clear that the same core of factual allegations can give rise to

(…continued)
brought by a grocery store against the UFCW to enjoin the UFCW from peacefully
picketing on the store’s private property. The store’s employees were not unionized and
the aim of the pickets was to encourage the store’s customers to shop elsewhere for that
reason. The UFCW took the position that its picketing was arguably protected by section
7 of the NLRA (not arguably prohibited by section 8 of the NLRA, as is the case here).
We relied upon the Supreme Court’s arguably protected analysis in Sears to support our
holding.




                                             20
“controversies” before the NLRB and before a state court that are not identical in the

sense that adjudication of the state claims will interfere with the NLRB’s primary

jurisdiction. 436 U.S. at 198. The Court later applied this principle when a ULP charge

in fact was brought. See Belknap, Inc. v. Hale, 463 U.S. 491, 510 (1983) (no preemption

when controversies raised in NLRB cross-charges concerning whether a strike was a ULP

and whether the employer improperly replaced striking workers did not have “anything in

common” with controversy before a state court in a suit for breach of contract and

misrepresentation against the employer by strike replacement workers). See also Linn,
383 U.S. at 63-64 (no preemption of state court defamation claim brought by manager

against union based upon statements in a leaflet even though leaflets were arguably

prohibited and were the basis of a ULP charge filed by the employer); Zavadil v. Alcoa

Extrusions, Inc., 437 F. Supp. 2d 1068, 1075 (D.S.D. 2006) (“Although the analysis of a

state law claim may involve attention to the same factual considerations as a charge

before the [NLRB], such parallelism does not require Garmon preemption.”). Only when

a ULP charge that the NLRB has heard and rejected on the merits is “recast as a state law

claim” is “‘[t]he risk of interference with the [NLRB’s] jurisdiction . . . obvious and

substantial[.]’” Platt v. Jack Cooper Transp. Co., 959 F.2d 91, 95 (8th Cir. 1992)

(quoting Local 926 IUOE v. Jones, 460 U.S. 669, 683 (1983)).

       As originally filed, Walmart’s ULP charge alleged that the Union’s events at

particular Walmart stores in Maryland violated the NLRA because the demonstrators

“restrained and coerced employees in the exercise of their Section 7 rights (which

includes the right to refrain from supporting the UFCW).” Walmart complained that the

                                           21
events were orchestrated to “demonstrate to facility management in front of their

employees that local management could not control its own work environment” and to

persuade the Walmart sales force to “yield to the UFCW’s wishes” and that the

demonstrations were coercive because the protesters confronted managers, filmed

employees reacting to the demonstrations, offered to pay employees for their support, and

blocked ingress and egress so as to disrupt the employees in their work.

       Of course, Walmart amended its ULP charge to eliminate all the allegations about

the Maryland events. Even if it had not done so, the controversy before the NLRB and

the controversy before the circuit court would not have been identical. On the one hand,

the NLRB’s concern would have been whether the confrontational activities by the Union

demonstrators were coercive toward Walmart employees, in violation of their right to

remain non-unionized. On the other hand, the circuit court’s concern was whether the

Union demonstrators’ entry onto Walmart property for any non-shopping purpose,

including to march about, make noise, and draw attention to themselves, exceeded the

scope of Walmart’s limited invitation to the public, constituting a trespass, see Howard

Cty Bd. of Educ. v. Cheyne, 99 Md. App. 150, 155 (1994) (a business invitee under

Maryland law is one “who enters a business establishment to purchase goods or

services”), and invaded Walmart’s interest in the use and enjoyment of its land,

constituting a private nuisance.

       To be sure, the arguably coercive conduct by the demonstrators was one aspect of

the Union’s conduct, so there was factual overlap between the allegations in the ULP and

in the state claims. It was not material to the resolution of Walmart’s state claims

                                            22
whether the Union’s non-shopping activities were undertaken to coerce Walmart

employees in the exercise of their rights under the NLRA. Just as Walmart could prove a

trespass claim against the Union demonstrators for entering Walmart’s parking lot and

setting up a yard sale, Walmart could prove such a claim against them for entering its

property to blow whistles and sing songs about Walmart’s labor practices.           See id.

(explaining that the pertinent inquiry is whether the person or persons claiming invitee

status entered the business establishment with a purpose to benefit the landowner in some

way); see also UFCW v. Walmart, 430 S.W.3d 508, 513 (Tex. Ct. App. 2014) (UFCW

demonstrators were trespassing because they “used Wal-Mart property on a venture for

their own purposes.”).16

       Like in Sears, Walmart sought to enjoin the Union from demonstrating on its

private property (or, in the instance of the public nuisance, in a location blocking ingress

and egress to and from its private property). Had the Union targeted Walmart employees

by picketing, hand-billing, and forming flash mobs on public property or even on private

property owned by another retailer near a Walmart store, and the objective of the conduct

was to coerce Walmart employees in the exercise of their section 7 rights, Walmart still

would have had grounds to file a ULP charge with the NLRB. It would not have had a


       16
          In the Texas case, the Union noted an interlocutory appeal from the denial of its
motion to dismiss one of the state court claims filed by Walmart relating to the same
UFCW conduct. The motion to dismiss was premised on the Texas Citizens’
Participation Act, a statute designed to protect free speech and free association rights.
The issue of preemption was not before the Texas appellate court.




                                            23
claim for trespass or nuisance against them, however. Here, the core of the controversy

was that the Union was entering on Walmart’s private property for a non-shopping

purpose. Adjudication of that controversy by the circuit court would not realistically

interfere with the NLRB’s primary jurisdiction to regulate unfair labor practices under the

NLRA.

       Finally, we note that in cases such as this, where a labor organization that does not

represent the employees enters on the employer’s private property to demonstrate about

its labor practices, without any arguably protected right to do so under the NLRA, it

would make little sense if, by also engaging in conduct arguably prohibited by the

NLRA, it could deprive the employer of the state law claims it otherwise could bring to

remedy the conduct. In other words, a labor union cannot fairly say that because it

violated the NLRA, it is no longer subject to state trespass and nuisance laws. Ordinarily,

it would constitute trespass and nuisance for a labor organization not representing

employees to enter a retail business to disrupt it; if the labor organization also does so to

wrongly coerce employees into unionizing, it should not be free to commit wrongs

prohibited by state law.

       Accordingly, the circuit court properly denied the motion to dismiss.17


       17
         As noted above, Walmart brought state law claims for trespass in response to the
Union’s demonstrations in Maryland, Florida, Arkansas, Colorado, Ohio, and
Washington. The trial courts in all these states except Washington ruled against the
Union on preemption and granted injunctions. In Washington, the trial court ruled in
favor of the Union, and the Washington Court of Appeals affirmed. Wal-Mart Stores,
Inc. v. United Food and Commercial Workers Int’l Union, 354 P.3d 31 (Wash. Ct. App.

                                                                             (Continued…)
                                             24
                                                  II.

                                Public Nuisance Standing

       Walmart’s public nuisance claim was premised on a single incident that took place

on September 5, 2013. That day, the Union arranged for several buses filled with almost

200 demonstrators to go to the Landover Hills Walmart. In the middle of rush hour, a

large group of these demonstrators exited the buses and walked onto nearby Route 450,

blocking traffic for about 20 minutes. During that time, hundreds of cars attempted to


(…continued)
2015), cert. denied 367 P.3d 1084 (2016). It reasoned that the local interest exception
only applies to “‘torts’ involving ‘conduct marked by violence and imminent threats to
public order,’” id. at 37 (quoting Garmon, 359 U.S. at 244); and because Walmart did not
allege that the Union had engaged in violent conduct or had made threats of violence, the
allegations did not “rise to the level of a deeply rooted local interest.” Id. at 37. It also
reasoned that, unlike in Sears, the Union’s “conduct [was] central to Walmart’s trespass
theory.” 354 P.3d at 36. Emphasizing that Walmart “objected to both the
[demonstrations] and the location of the [Union’s] conduct,” the court concluded that
because Walmart had filed a ULP and could refile the charges arising from the conduct in
Washington State, it was not without “legal recourse” if its trespass action were to be
dismissed. Id.
       We agree with Walmart’s position in the case at bar that the Washington
intermediate appellate court incorrectly focused on the identity of facts alleged in the
ULP and the first amended complaint, when it should have focused on the identity, or
lack of identify, of the legal controversy.
       Very recently, the Colorado Court of Appeals issued an opinion affirming the trial
court’s decision that Walmart’s state law claims were not preempted by the NLRA. Wal-
Mart Stores, Inc. v. United Food and Commercial Workers International Union, 2016
WL 2605737 (filed May 5, 2016). The court held that the controversy Walmart presented
to the NLRB in its ULP charge and the controversy it presented to the state court in its
trespass claim were not the same, and therefore the state law claims were not preempted.
(Walmart furnished the Colorado Court of Appeals opinion to this Court in a recently
filed motion; the Union opposed the motion. Obviously, this Court can take into account
in our legal analysis recently filed relevant opinions by other courts, so the motion is
granted.)


                                             25
use Walmart’s private access road and parking lot as a detour around the blockage. As a

result, the access road became jammed with traffic, making customers’ access to the store

virtually impossible.

       As documented in its memorandum opinion, the trial court found as a fact that the

Union intentionally orchestrated this major disruption. As the court put it, the Union

“planned and conducted a demonstration that blocked a major intersection on Highway

450 by a Walmart store in Landover Hills, causing a traffic jam on Highway 450 and in

Walmart’s parking lot and preventing Walmart customers from entering and exiting

Walmart’s parking lot.” The court found that the Union’s “blocking or interference with

vehicle and pedestrian traffic on public roadways adjacent to Walmart stores . . .

constitute[d] an enjoinable nuisance”; and that Walmart “ha[d] established a ‘special

injury’ to entitle it to an injunction against demonstrations on public property (like [the

September 5, 2013 Landover Hills demonstration]) that block or interfere with its

customers’ access to Walmart stores and parking lots.”

       The Union contends the trial court erred in ruling that Walmart suffered a special

injury different in kind from that suffered by the public generally, so as to give it standing

to sue for public nuisance. Walmart responds that the law is clear that when a defendant

blocks a public road, adjacent property owners whose access to their property is

obstructed have standing to sue for public nuisance.

       Section 821C of the Restatement (Second) of Torts addresses the standing

requirements for a claim of public nuisance. As relevant here, it explains that the

plaintiff must “have suffered harm of a kind different from that suffered by other

                                             26
members of the public exercising the right common to the general public that was the

subject of interference.” See also Ray v. Mayor of Baltimore, 430 Md. 74, 94 (2013)

(citing section 821C). Comment f to section 821C provides a helpful illustration:

       The right of access to land, that is, the right of reasonable and convenient
      ingress and egress, is itself a property right in the land. If the public
      nuisance interferes with immediate ingress and egress to the plaintiff’s
      land, the nuisance is a private as well as a public one and the harm suffered
      by the plaintiff is particular harm differing in kind from that suffered by the
      general public, so that the plaintiff can recover for the public nuisance.
      Complete deprivation of access, so that the land of the plaintiff is
      completely cut off is obviously sufficient particular damage. But the
      deprivation need not be complete and it is enough that the ingress or egress
      is made unreasonably burdensome or inconvenient or unsafe. Access by a
      particular entry is still a valuable property right even though there may be
      another entry left open; and the fact that there is access from the north left
      open does not prevent the recovery when the plaintiff is deprived of access
      from the south.

Restatement (Second) of Torts § 821C cmt. f (1979); see also Smith v. Shiebeck, 180 Md.
412, 421-22 (1942) (plaintiffs stated a claim for public nuisance when they alleged that

adjacent property owners erected a fence obstructing a public right-of-way that was the

most convenient means to access the plaintiffs’ property).

      In the case at bar, the evidence on the summary judgment record showed that the

Union obstructed a public road—Route 450—directly in front of the entrance to the

Landover Hills Walmart store and that, to avoid the obstruction, cars were forced to

detour onto Walmart’s private access road, hindering customers and employees from

exiting or entering Walmart’s property. This plainly was an injury that was different in

kind from any injury suffered by the public generally. The circuit court did not err in so

holding.


                                            27
                                           III.

                               Scope of Permanent Injunction

       The Union challenges the scope of the circuit court’s permanent injunction on two

bases. First, it argues that Walmart did not have a right to exclusive possession of

exterior common areas that it owned, but were subject to non-exclusive easements;

therefore, absent a showing by Walmart that the Union’s demonstrations in those areas

unreasonably interfered with Walmart’s use of the areas, the Union could not be

prohibited from demonstrating in those areas. Second, the injunction is overly broad

because it prohibited Union members from entering Walmart’s property for any non-

shopping purpose, not just for the purpose of engaging in demonstrations.

       Walmart responds that it retains exclusive possession of all exterior property it

owns or leases. Its reciprocal business-use cross-easements extended to neighboring

tenants and their invitees. It did not have to prove unreasonable interference in order to

exclude demonstrators or protestors from its property. Moreover, the court properly

enjoined the Union from entering Walmart’s property for any non-shopping purpose

because the undisputed evidence showed that the Union had engaged in small scale

handbilling and manager/associate confrontations that exceeded the scope of the limited

business invitation to shop.

   A. Common Areas Subject to Easements




                                            28
       At all but three of its Maryland locations, Walmart owns or leases the tract of land

on which its retail store is situated, the parking lot, the apron areas, and the sidewalks.18

Walmart sought a permanent injunction “prohibiting [the Union] from coming onto

property over which [Walmart] maintains a right to exclude,” defined to mean “100

percent of its interior retail space . . . and the parking lots, apron areas and sidewalks it

owns or leases (under a ground lease) outside the front entrances to its stores.” 19 These

areas include parking lots and sidewalks over which Walmart has granted “a non-

exclusive easement for vehicular and pedestrian ingress and egress over and across” to

adjacent property owners, their tenants, and their customers.

       As relevant here, in its written findings of fact and conclusions of law, the circuit

court stated:

           At a few stores or other facilities located within a shopping center or
       building that contains other retail shops or businesses, Walmart has granted
       reciprocal cross-easements over portions of its parking lot and sidewalk
       areas (which it owns or controls as lessee) to provide access to those shops
       and businesses’ customers and employees for the purpose of shopping and
       conducting business at those establishments. Those cross-easements do not
       permit [the Union] (or any other group) to use Walmart’s parking lot and
       sidewalk areas for any reason other than to shop for and purchase
       merchandise (or to conduct authorized business) at other retail shops or
       businesses located in the shopping center.



       18
        At the other three locations—Pocomoke City, Towson, and Randallstown—
Walmart has a building-only lease.
       19
         Walmart conceded that it did not have the right to exclude the Union (or others)
from portions of the parking lots and apron areas at the Pocomoke City, Towson, and
Randallstown locations.


                                             29
(Emphasis added.) The court ruled that, as a matter of law, Walmart has a right to

“exclude trespassers from property it owns or leases even where it grants specific

business-use easements or rights-of way to neighboring tenants in a shopping center.”

Thus, the Union demonstrators who used “the easements over Walmart’s parking lots and

sidewalks” for a purpose other than to “provide access to other retail establishments”

committed a trespass.

      The Union argues that there was no evidence that it unreasonably interfered with

Walmart’s use of those portions of its property subject to the easements; therefore,

Walmart could not prove an action for trespass on those parts of its property and was not

entitled to an injunction covering them. Walmart responds that the easements were

limited to business-use and, as such, its right to exclude any non-business use of its

property was not diminished. For this reason, it did not need to prove an unreasonable

interference with its use of those parts of its property. We agree with Walmart.

      This Court has explained that

      “trespass is a tort involving ‘an intentional or negligent intrusion upon or to
      the possessory interest in property of another.’” Mitchell v. Baltimore Sun
      Co., 164 Md. App. 497, 508, 883 A.2d 1008 (2005) (quoting Ford v.
      Baltimore City Sheriff’s Office, 149 Md. App. 107, 129, 814 A.2d 127
      (2002)), cert. denied, 390 Md. 501, 889 A.2d 418 (2006). “In order to
      prevail on a cause of action for trespass, the plaintiff must establish: (1) an
      interference with a possessory interest in his property; (2) through the
      defendant’s physical act or force against that property; (3) which was
      executed without his consent.” Id.

Royal Inv. Grp., LLC v. Wang, 183 Md. App. 406, 444-45 (2008) (alteration omitted).

      “A conditional or restricted consent to enter land creates a privilege to do so only

in so far as the condition or restriction is complied with.” Restatement (Second) of Torts,

                                            30
§ 168 (1965). Thus, “[a] consent restricted to entry for a particular purpose confers no

privilege to be on the land for any other purpose.” Id. at cmt. b.

       In the instant case, Walmart granted adjacent property owners, their tenants, and

their customers a right of way over its parking lots and sidewalks for the purpose of

ingress and egress to the adjacent properties. Having consented to entry onto its land for

that limited purpose, it did not give up its right to exclude from its property others

entering for a non-business purpose, such as the Union demonstrators who paraded and

otherwise protested on its common areas, even if those activities did not unreasonably

interfere with Walmart’s use of the property.20

   B. Enjoining all non-shopping activity

       The Union argues that the trial court’s decision to enjoin all non-shopping activity

on its part was not supported by the evidence; “at most,” the court should have enjoined

only “demonstrations.” This is so, it maintains, because Walmart “focused” on the

demonstrations in its motion for summary judgment and because Walmart did not allege

that it suffered irreparable harm from the other non-shopping conduct.

       Walmart responds that the uncontested evidence on the summary judgment record

showed that the Union engaged in a multitude of objectionable non-shopping activities in

Walmart’s stores and on its property. It staged large and small scale flash mobs and

       20
          The cases the UFCW cites hold that a servient estate holder may not interfere
with the dominant estate holder’s use of a right-of-way for, by example, erecting a
building or storing property at that location, are not on point. There is no claim that
Walmart, the servient estate holder, has interfered with its adjacent tenants’ use of the
right-of-way.


                                             31
demonstrations at stores, engaged in hand-billing, solicited customers and employees,

disrupted customers, and confronted managers on the floor. All of this activity exceeded

the scope of the limited business invitation extended by Walmart to the public, causing

irreparable harm to Walmart’s business. The Union does not possess a right, under the

First Amendment or otherwise, to enter onto Walmart’s private property to engage in

“non-obstructive and non-disruptive speech” unrelated to the limited business invitation

to shop at the store. See Lloyd Corp. v. Tanner, 407 U.S. 551, 564-65 (1972) (noting that

the Supreme Court “has never held that a trespasser or an uninvited guest may exercise

general rights of free speech on property privately owned and used nondiscriminatorily

for private purposes only,” and vacating an injunction prohibiting a shopping center from

enforcing a “no handbilling” policy). We agree with Walmart that the circuit court did

not err in enjoining all non-shopping activity by the Union.21

                                            IV.

                                   Anti-Injunction Act

       The trial court ruled that this case does not involve a “labor dispute” and therefore

is not within the purview of Maryland’s Anti-Injunction Act (“the Act”); and even if the

Act applies, Walmart satisfied its stringent requirements. The Union contends the court’s

ruling was erroneous in both respects. Walmart responds that the court correctly

       21
           The injunction plainly does not extend to idle conversation between Union-
affiliated customers, on the one-hand, and customers, associates, or managers, on the
other hand, while shopping in a Walmart store. Nor does it extend to activities that are
incidental to shopping, such as a Union member’s picking up a shopper in a Walmart
parking lot or attending a Girl Scout cookie sale with children at a Walmart store.


                                            32
determined that conduct constituting trespass and nuisance by third parties is not a labor

dispute and, in any event, Walmart was entitled to an injunction under the Act.

       Enacted in 1935, Maryland’s Anti-Injunction Act, Md. Code (1991, 2008 Repl.

Vol.), section 4-314 of the Labor and Employment Article (“LE”), places “restrictions on

the power of [an] equity court[] to grant injunctions in labor disputes.” District 1199E v.

Johns Hopkins Hosp., 293 Md. 343, 345 (1982); see also Vu v. Allied Foot & Ankle, 180
Md. App. 663, 682 (2008) (“The anti-injunction statutes of the 1930’s and 1940’s,

including the Maryland Act, were designed to limit and, in some circumstances,

circumscribe entirely the remedy of injunction as it was being used by employers to

suppress labor organization.”). As currently codified, the Anti-Injunction Act states that,

“in a case that involves or grows out of a labor dispute,” a court may not grant

preliminary or permanent injunctive relief unless certain heightened criteria are met. A

“labor dispute” is

       any controversy, regardless of whether the disputants stand in the
       proximate relation of employee or employer, concerning:

              (1) terms or conditions of employment;
              (2) employment relations;
              (3) the association or representation of persons in negotiating,
              setting, maintaining, or changing terms or conditions of
              employment; or
              (4) any other controversy arising out of the respective
              interests of employee or employer.

LE § 4-301(c).

       We agree with the trial court that this case does not “involve[] or grow[] out of a

labor dispute.” The Union is not and does not seek to be the collective bargaining


                                            33
representative for Walmart’s employees and has expressly disclaimed any interest in

organizing Walmart’s employees. Walmart filed suit against the Union, but specifically

excluded as defendants any current Walmart employees. The controversy before the

circuit court concerned the right of third parties to demonstrate on the private property of

a business. Although the ultimate goal of the Union’s demonstrations was to encourage

Walmart employees to unionize or to improve the terms and conditions of their

employment, that goal was not at issue in the case before the circuit court.

       Even if this case did involve a labor dispute, we nevertheless would affirm the

circuit court’s ruling that the Anti-Injunction Act criteria were met. The Union asserts

that Walmart failed to prove three of the requirements of the Anti-Injunction Act: 1)

“unless [the court] grants the relief requested, the property of the plaintiff will be injured

substantially and irreparably” (LE section 4-314(3)(ii)); 2) Walmart lacked an “adequate

remedy at law” (LE section 4-314(3)(v)); and 3) the police failed to or were unable to

adequately protect Walmart’s property (LE section 4-314(3)(vi)).

       The Union maintains that Walmart was required to present evidence of property

damage, not damage to “business, goodwill, or similar proprietary or intangible interest,”

to satisfy LE section 4-314(3)(ii). Walmart responds that the court’s findings that the

damage to Walmart’s business as a result of the protests could not be quantified; that

store managers received complaints from customers about the demonstrations; that

customers waiting in line to check out left the store without making any purchases as a

result of the demonstrations; and that Walmart associates were pulled away from

assisting customers to respond to demonstrators amply demonstrated that Walmart’s

                                             34
“property . . . [would] be injured substantially and irreparably” if an injunction were not

granted. We agree. The interference with Walmart’s right to operate its business free

from loud and disruptive demonstrations that block customer ingress and egress and

otherwise prevent customers from shopping in Walmart’s stores amounts to substantial

and irreparable harm to its “property” within the meaning of LE section 4-314(3)(ii).

       The Union argues that Walmart did not lack an adequate remedy at law because it

could have refiled its ULP with the NLRB to redress the conduct. For the reasons

already discussed, however, the NLRB’s jurisdiction did not extend to the trespassory

and nuisance nature of the conduct. In any event, as Walmart points out, a showing of

irreparable harm presumes that there is no adequate remedy at law. See State Comm’n on

Human Relations v. Talbot Cty., 370 Md. 115, 141 (2002).

       Finally, the Union maintains that the undisputed material facts showed that the

police promptly responded each time they were called by Walmart and they were able to

remove demonstrators or persuade them to leave. Walmart responds that, because the

Union demonstrations are held without notice at different stores and because it takes time

for the police to arrive on the scene and disperse them, the police cannot adequately

protect Walmart’s business. Moreover, there was uncontested testimony from a police

officer that it is often the policy of the police not to intervene in these types of peaceful

demonstrations.

       Walmart presented sufficient evidence of harm to its ability to carry on its

business that could not be adequately protected against by police. The Union’s actions

took place without notice and were designed to be disruptive. There was evidence that

                                             35
customers responded to the demonstrations on several occasions by abandoning their

carts and leaving the store without checking out. Thus, even if the police were able to

respond within minutes and were willing to intervene, Walmart’s business may already

have been harmed. For all of these reasons, the circuit court did not err by ruling that

Walmart satisfied the Anti-Injunction Act criteria.

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR   ANNE   ARUNDEL   COUNTY
                                          AFFIRMED. COSTS TO BE PAID BY
                                          THE APPELLANTS.




                                            36